      6:19-mj-00108-KEW Document 5 Filed in ED/OK on 01/13/20 Page 1 of 1


                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF OKLAHOMA

 In the Matter of the Search of the premises
 located at 15030 East 253rd Street South,
 Webbers Falls, Oklahoma 74470                              Case No. MJ-19-108-KEW


                       MOTION TO UNSEAL SEARCH WARRANT

       COMES NOW the United States of America, by and through Ryan H. Heatherman,

Assistant United States Attorney for the Eastern District of Oklahoma, and requests the

Application for Search Warrant, Affidavit, Attachment A & B, Search Warrant, Search Warrant

Return the Motion to File Under Seal, and the Order Sealing, which were filed under seal on

December 9, 2019, in the above-captioned case be unsealed. The Government makes this request

because disclosure will not jeopardize the ongoing investigation. Accordingly, there is good cause

to unseal these documents because disclosure will no longer jeopardize the investigation.

       WHEREFORE, the United States of America respectfully requests the Application for

Search Warrant, Affidavit, Attachment A & B, Search Warrant, Search Warrant Return, and the

Motion to File Under Seal and Order thereof, submitted in the above-captioned case be unsealed.

                                               Respectfully submitted,

                                               BRIAN J. KUESTER
                                               United States Attorney

                                      s/       RYAN H. HEATHERMAN
                                               RYAN H. HEATHERMAN, OBA # 20721
                                               Assistant United States Attorney
                                               520 Denison Avenue
                                               Muskogee, Oklahoma 74401
